IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
) I.D. No. 2009005206

v. )

)

ALEXANDER SINGLETARY, )

)

Defendant. )

ORDER

Submitted: September 1, 2021
Decided: September 27, 2021

Upon Defendant’s Motion to Transfer Charges to Family Court
DENIED
I. INTRODUCTION

1. Alexander Singletary (“Defendant”) is charged with Attempted Murder
and Possession of a Firearm During the Commission of a Felony (“PFDCF’”), along
with ten related charges, in connection with a shooting that occurred on September
10, 2020, when Defendant was seventeen years of age.

2. A reverse amenability hearing was held on August 24 and August 26,
2021. Upon consideration of the parties’ written submissions, evidence presented at
the hearing, and oral argument, Defendant’s motion to transfer charges to Family
Court is DENIED.

II. FACTUAL AND PROCEDURAL HISTORY

3. It is alleged that on September 10, 2020, Defendant shot a firearm

towards his intended victim and in close proximity to other witnesses. The shooting

occurred in a small apartment, with at least four witnesses present. Defendant was
arrested on September 15, 2020, and was bound over to Superior Court after a
preliminary hearing in Family Court, which was held on September 28, 2020.

4. On March 1, 2021, Defendant was indicted on these charges to include
Attempted Murder First Degree; PFDCF; Possession, Purchase, Own or Control a
Firearm by a Prohibited Juvenile; Assault Second Degree; Carrying A Concealed
Deadly Weapon; four counts of Reckless Endangering First Degree; two counts of
Aggravating Menacing; and Criminal Mischief. On March 30, 2021, Defendant
filed a Petition for Reverse Amenability Hearing.

III. STANDARD OF REVIEW

5. The reverse amenability process is meant to give juveniles who are
charged as adults the opportunity to provide evidence of their amenability to the
rehabilitative process of the Family Court.'! “Upon application of the defendant in
any case where the Superior Court has original jurisdiction over a child,” this Court
must hold a reverse amenability hearing to determine if “[t]he interests of justice
would be best served by . . . transfer [to Family Court].”? The Court will weigh the
four factors? set forth in 10 Del. C. § 1011(b) in making such determination.*

 

' State v. Charles, 2021 WL 3556780, at *2 (Del. Super. Aug. 6, 2021); see Hughes v. State, 653
A.2d 241, 251 (Del. 1994) (“[T]here must be some mechanism in which a child may seek a
disinterested examination into the basis of the felony charge to be prosecuted as an adult.”).

* 10 Del. C. § 1011(b).

3 The Court may consider evidence of: (1) “[t]he nature of the present offense and the extent and
nature of the defendant's prior record, if any;” (2) “[t]he nature of past treatment and rehabilitative
efforts and the nature of the defendant's response thereto, if any;” (3) “[w]hether the interests of
society and the defendant would be best served by trial in the Family Court or in the Superior
Court[;]” and (4) any “other factors which, in the judgment of the Court are deemed relevant.” Jd.

* Charles, WL 3556780, at *2.
IV. DISCUSSION
A. Fair Likelihood of Conviction
6. If the juvenile files a motion to transfer the adult charges, this Court
must “preliminary determine whether the State has made out a prima facie case

”> To do so, the Court considers “whether there is a fair

against the juvenile.
likelihood that [the defendant] will be convicted of the crimes charged.”° The Court
must find that there is a real probability “that a reasonable jury could convict on the
totality of the evidence assuming that the evidence adduced at the reverse
amenability hearing stands unrebutted by the defendant at trial.”

7. Since Defendant is also charged with PFDCF, the relevant statute®
requires the Court to find proof positive or presumption great that the accused used,

displayed, or discharged a firearm during the commission of a felony. Specifically,

[e]very person charged under this section over the
age of 16 years who, following an evidentiary
hearing where the Superior Court
finds proof positive or presumption great that the
accused used, displayed, or discharged a firearm
during the commission of a Title 11 or a Title 31
violent felony as set forth in § 4201 (c) of this title,
shall be tried as an adult, notwithstanding any
contrary provisions or statutes governing the Family
Court or any other state law.?

8. The above provision entitles a juvenile defendant to an evidentiary
hearing and allows the firearm charges to be transferred back to Family Court if the

Court does not find proof positive or presumption great that the juvenile used,

 

> State v. Harper, 2014 WL 1303012, at *5 (Del. Super. Mar. 31, 2014) (citing Marine v. State, 624
A.2d 1181, 1185 (Del. 1993)).

° Id. (citing Marine, 624 A.2d at 1185).

’ Id. (citing State v. Mayhall, 659 A.2d 790 (Del. Super. 1995).

811 Del. C. § 1447A(f).

° Id.
displayed, or discharged a firearm during the commission of a felony.!°
The proof positive or presumption great standard asks whether “after [a] full hearing
‘there is good ground to doubt the truth of the accusation.’”!' If so, then “the Court
in its discretion [may] conclude[] from the evidence that the State does not have a
fair likelihood of convicting the accused of the . . . offense.”!?

9. Defendant’s charges stem from events that occurred on September 10,
2020. Detective Bowman, a member of the Dover Police and the chief investigating
officer in this matter, testified at the hearing for the State.

10. Initially, police responded to a call from a witness’ mother. At the time
of the call, officers did not know what the nature of the crime was. Responding
officers located persons outside an apartment complex who led the officers to an
apartment located at 135 Willis Road in Dover, Delaware.

11. Detective Bowman testified that through his investigation and
interviews with witnesses he learned that a gun had been discharged inside the
apartment with at least five other people in the apartment at the time. Four of the
other people in the apartment provided Detective Bowman or other officers with
relevant information. The first witness (“Witness One”) named Defendant as the
shooter. Witness One told the Detective that Defendant brought a handgun into the
apartment. Thereafter, Defendant removed the handgun from his pocket and tried
to hide it under the couch. At some point later, Defendant’s girlfriend got into an
argument with another witness (“Witness Two”). In response, Defendant flipped
the couch and retrieved the handgun. Defendant then pointed the handgun at another

witness (“Witness Three”). Witness One showed the Detective, with exaggerated

 

'0 State v. Sharpe, 2020 WL 119647, at *3 (Del. Super. Jan. 10, 2020) (citing 11 Del. C. §
1447A(D).

'' See In re Steiger, 250 A.2d 379, 382 (Del. 1969) (internal quotations omitted).

2 Td. at 383.
motions, how he got in between Defendant and Witness Three, which allegedly
prevented the bullet from hitting Witness Three.

12. Witness Two told the Detective that she had had longstanding
animosity with Defendant’s girlfriend. Witness Two explained to the Detective that
at some point Defendant pushed Witness Three. In response, Witness Three got
upset with the situation and pepper sprayed Defendant. Defendant then went to the
kitchen and allegedly used milk to alleviate the burning sensation in his eyes.
Defendant returned from the kitchen, grabbed a handgun, and shot it in Witness
Two’s direction. Witness Two alleged that the round grazed her upper left arm.

13. Witness Three did not speak directly to Detective Bowman but spoke
to other police officers who relayed the information to the Detective. Witness Three
told the officers that Defendant pushed her and eventually grabbed a black handgun
from under the couch and pointed it at Witness Two, and then pointed it at Witness
Three. Witness Three further told the officers that while the handgun was pointed
at her face, Defendant discharged the firearm. She noted that if it was not for the
kickback of the handgun’s being discharged, Defendant would have shot her.

14. A fourth witness (“Witness Four”) told Detective Bowman that
Defendant pointed a handgun at Witness Three’s head as well as that of Witness
Two.

15. During Bowman’s investigation of the crime scene, he found spilled
milk on the floor of the kitchen to corroborate the use of the pepper spray.
Additionally, Detective Bowman found shell casings and what appeared to be bullet
holes in the drywall, to corroborate that a gun had been discharged in the apartment.
Detective Bowman, through his investigation and witnesses’ interviews, identified
the Defendant as the shooter and arrested him days after the incident.

16. Here, multiple witnesses identified the use of a firearm and Defendant

as the shooter. Under 11 Del. C. § 1447A(f), the Court first finds proof positive or
presumption great that Defendant displayed a firearm during the incident, and this
court will therefore maintain jurisdiction of the PFDCF charge.

17. As to the charge of Attempted Murder First Degree and the other
charges, at this juncture, a reasonable jury could convict on the totality of the
evidence assuming the State's evidence stood unrebutted. For these reasons and
those stated on the record, the State has met its burden of demonstrating a prima
facie case against Defendant with a fair likelihood of conviction at trial. The Court
now considers the factors for transfer.

B. Weighing § 1011(b)’s Four Factors

18. Under 10 Del. C. § 1010, when a youth is charged with the crime of
Attempted Murder in the First Degree, among others, a child shall be proceeded
against as an adult.'? Accordingly, “[Defendant] has lost the benefit of Family Court
adjudication by statutory pronouncement, [and] there is a presumption that need
exists for adult discipline and legal restraint. Hence, the burden is upon the juvenile
to demonstrate to the contrary.”'* The presumption stands when weighing the

factors set forth in Section 1011.'>

 

'° 10 Del. C. § 1010(a)(1) (“A child shall be proceeded against as an adult where [t]he acts alleged
to have been committed constitute first- or second-degree murder, rape in the first degree or rape
in the second degree, assault in the first degree, robbery in the first degree (where such offense
involves the display of what appears to be a deadly weapon or involves the representation by word
or conduct that the person was in possession or control of a deadly weapon or involves the
infliction of serious physical injury upon any person who was not a participant in the crime and
where the child has previously been adjudicated delinquent of 1 or more offenses which would
constitute a felony were the child charged under the laws of this State) or kidnapping in the first
degree, or any attempt to commit said crimes.”).

'4 Charles, 2021 WL 3556780, at *3 (quoting State v. Anderson, 385 A.2d 738, 740 (Del. Super.
1978)).

15 Id.
I. Section 1011(b) Factor One: Nature of Present Offense and the Extent
and Nature of Defendant's Prior Record

19. The first factor is a two-pronged analysis. The first prong inquires into
the nature of the present offense. The offenses in this case are manifestly serious.
Defendant is facing a total of twelve counts, with the most serious being attempted
murder in the first degree. Defendant is alleged to have taken a handgun from under
the couch in the apartment, pointed the handgun at other individuals, and shot the
handgun. The Detective testified that Witness Two had discoloration or grazing on
her skin, which indicated that the bullet made impact with Witness Two. Witness
Three reported to the Detective that if not for the kickback of the handgun the bullet
would have hit her. For these reasons, the first prong weighs heavily against transfer.

20. The second prong deals with the Defendant’s prior record. Defendant
has no adjudicated proceedings; therefore, the second prong weighs in favor of
transferring the charges.'®

II. Section 1011(b) Factor Two: Nature of Defendant’s Past Treatment
and Rehabilitative Efforts and the Nature of Defendant’s Response
thereto

21. Defendant has had a significant amount of treatment. During the
hearing both experts commented on the number of evaluations of Defendant that had
been undertaken. Defendant's expert, Robin Belcher-Timme, Psy.D., ABPP, CCHP-
MH, testified and provided a report to the Court. Dr. Timme found that Defendant
had experienced an impressive amount of treatment opportunities, including

multiple competency evaluations.'’ Defendant, through his treatment process, had

 

'© Defendant has been arrested several times since 2016. The YRS report notes ten different
arrests with a varying degree of charges ranging from Robbery First Degree to Offensive
Touching. See YRS Reverse Amenability Report (State’s Hearing Exhibit 1), at 2 (Aug. 9, 2021).
'’ Defendant has had five competency evaluations that have generated treatment plans. Defendant
has participated in one Consultation and Assessment Evaluation. Finally, Defendant has
experienced both inpatient and outpatient care, which has included Therapeutic Support Services,
the opportunity to attend the Natchez Trace Youth Academy (“Natchez”). Dr.
Timme testified that Natchez is a facility in Tennessee with a strong psychiatric
component. The Division of Prevention and Behavioral Health Services (“DPBHS”)
paid to send Defendant out of state for treatment at Natchez. Dr. Timme described
the treatment as unusual for someone who has not been an adjudicated delinquent.
22. Both Defendant’s expert and the State’s expert, Stephen Mechanick,
M.D., concluded that Defendant is not amenable to Family Court services.'® They
both agreed that efforts and resources have already been expended, most notably the
State’s expenditure of funds to send Defendant out of state to Natchez. The Division
of Youth Rehabilitation Services (“YRS”) representative, Andrew Szymanski,
testified that Defendant had not shown significant signs of improvement and has had
many incidents during his treatment that required administrative interventions.
During Defendant’s time in detention, he has been involved in six administrative
interventions. These interventions have included Defendant’s attacking both peers
and staff unprovoked. Mr. Szymanski testified that YRS would not be able to
provide any residential placements for youth past the age of nineteen,'? leaving
Defendant with less than half a year of residential placement treatment. Ultimately,
YRS found that Defendant is not amenable to the services of Family Court and that

his charges should “remain in Superior Court for resolution.””°

 

Residential Programming, Substance Abuse Outpatient Services, and Functional Family Therapy.
See YRS Reverse Amenability Report, at 4.

'8 See Psychiatric Evaluation of Stephen Mechanick, M.D. (State’s Hearing Exhibit 2), at 12 (July
25, 2021). Dr. Timme did not offer a conclusion in his report but in his testimony at the hearing
he found —given his perception of the inability or unwillingness of YRS to offer services past age
19—Defendant not to be amenable.

'9 See YRS Reverse Amenability Report, at 6.

20 Id
23. This Court notes Dr. Timme’s delineation between treatment and
rehabilitation for the Defendant.*'! Notwithstanding, Defendant has had a substantial
amount of treatment since 2016 and has responded poorly. According to Mr.
Szymanski, there were several times where Defendant was reintegrated back into
youth programming and immediately engaged in a fight or altercation. Most of these
fights and altercations occurred more recently, after Defendant turned 18.22 Mr.
Szymanski also testified that the most recent administrative intervention occurred in
July 2021, where Defendant tried to jump another resident with assistance from other
peers.”3

24. The Court finds that Defendant has received a substantial amount of
treatment and has responded negatively to the treatment. ** The second factor weighs
against transferring the charges.

III. Section 1011(b) Factor Three: Interests of Society and Defendant

25. Despite years of treatment and services, Defendant’s behavior has
escalated into extremely serious offenses and continued violent behavior. While
Defendant is only eighteen years old, his intensifying violent conduct must be
addressed. In recognition of these facts, the Court finds that it is in society’s and the
Defendant’s best interest that Defendant transition into adulthood through

community supervision of this Court. This factor weighs against a transfer.

 

*! Dr. Timme explained that because YRS found Defendant incompetent during his years in
detention, he could not get the testing done that would have identified his criminogenic markers
to aid in rehabilitation. However, the Court agrees with Dr. Mechanick’s testimony that treatment
and rehabilitation can sometimes overlap, especially given that Defendant went to Natchez, which
appears to include both.

*2 See YRS Reverse Amenability Report, at 4.

23 Id.

*4 The Court notes that, more recently, Defendant has been more cooperative with staff as a resident
of Stevenson House. See YRS Reverse Amenability Report, at 5. However, this does not alter the
Court’s overall assessment of Defendant’s negative response to treatment.
26. Defense counsel contended in closing argument that the interests of
society weigh in favor of transferring the case to Family Court because YRS
allegedly has the authority to supervise Defendant until he is age 21, albeit not ina
residential setting. At the State’s request, the Court allowed post-hearing
supplemental briefing on this issue. However, because of the other factors weighing
heavily against transfer to Family Court as noted above, including the nature of the
offenses, prior efforts at treatment and Defendant’s reaction thereto, and continuing
violent conduct, the Court need not decide this issue and therefore declines to do so.
In short, the Court finds that, even if Defendant had access to YRS services until age
21, it would not be appropriate to transfer his charges to Family Court for the reasons
previously discussed.”

CONCLUSION

27. The Court finds that the State has established proof positive or
presumption great that Defendant used or displayed a firearm during the commission
of a felony, for which he stands charged under 11 Del. C. § 1447A(f). The State has
also established a fair likelihood of conviction at trial on all of the charges. Weighing
the enumerated factors under 10 Del. C. § 1011(b), transfer is not appropriate.
Therefore, Defendant's motion to transfer charges to Family Court is DENIED.

IT IS SO ORDERED.
X

Judge

Via Email

oc: Prothonotary
Sean A. Motoyoshi, Esq.
Zachary A. George, Esq.

 

*° The fourth factor of § 1011(b)—other factors the Court deems relevant—is not applicable
because the Court finds no other relevant factors.